Case 6:18-cv-00497-JCB-KNM Document 115 Filed 04/09/20 Page 1 of 2 PageID #: 1766



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION



   DOUG LANEY, et al.,                               §
           Plaintiffs,                               §
                                                     §       CASE NO. 6:18-cv-497-JCB-KNM
   v.                                                §
                                                     §
   CLEMENTS FLUIDS MANAGEMENT,                       §
   LLC., et al.,                                     §
                 Defendants.                         §


                                                ORDER

         Before the Court is the parties’ Notice of Settlement (Doc. No. 114). The parties notified

  the Court that a settlement has been reached between Plaintiffs Doug Laney, Sydney B.

  Hamblin, Bryan McKnight, and Albert Villalobos and Defendants Clements Fluids

  Management, LLC, Clements Fluids South Texas, Ltd., and Clements Fluids Henderson, Ltd.

  The parties state that they have agreed to terms of settlement and will execute a Settlement and

  Release. The parties further request that all deadlines be terminated. It is therefore

         ORDERED that the parties or their counsel shall submit to the Court all papers necessary

  to close this case within sixty (60) days from the date of this Order. If the parties do not move for

  additional time or such papers are not received by the Court by the scheduled deadline, the Court

  may order dismissal without further notice. Within 60 days of a dismissal order, any party may

  petition to have the claims reinstated upon showing good cause as to why settlement was not in

  fact consummated. It is further

         ORDERED that all pending deadlines are STAYED and that a status conference is SET

  for Wednesday, June 10, 2020 at 10:00 a.m. before Judge K. Nicole Mitchell. If the parties file



                                                    1
Case 6:18-cv-00497-JCB-KNM Document 115 Filed 04/09/20 Page 2 of 2 PageID #: 1767



  the necessary closing paperwork by the above-scheduled deadline, the status conference shall be

  cancelled.

     So ORDERED and SIGNED this 9th day of April, 2020.




                                                2
